Appeal by an employer and her insurance carrier from an award of disability compensation made by the Workmen’s Compensation Board. • The employer operated a summer hotel at Monticello, New York, and claimant was employed there as a governess. She received accidental injuries when she fell into the water from a diving board in a private lake on the hotel grounds. The only issue raised on appeal is whether claimant was employed in connection with the operation of the hotel, or whether she was employed as a personal employee of the hotel owner. The board found she was employed as a governess to care for the children of the guests of the hotel as well as the children of the hotel owner. The evidence was conflicting on this issue and clearly presented a question of fact. It cannot be said as a matter of law that there was no substantial evidence to sustain the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ.